DETAILED ACTION
Claims 1, 3, 5-6, 9, 12, and 14-15 are pending and currently under review.
Claims 2, 4, 7-8, 10-11, and 13 are cancelled.
Claim 15 is newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.

Response to Amendment
The amendment filed 11/20/2020 has been entered.  Claims 1, 3, 5-6, 9, 12, and 14, and newly submitted claim(s) 15, remain(s) pending in the application.  

Priority
Applicants’ amendments are sufficient to meet the priority requirements set forth in the previous office action mailed 9/21/2020.  The instant application accordingly will receive priority date from the prior filed provisional application 62/465,523. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 5-6, 9, 12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (JP6004138, US 2017/0306437 referred to as English translation).
Regarding claim 1, Nakagawa et al. discloses a hot pressed steel [abstract]; wherein said steel has a composition as seen in table 1 below [0070-0114].  Nakagawa et al. further discloses a tensile strength ranging from 1500 to 2300 MPa [0069].  The examiner notes that the overlap and closeness between the disclosed composition and tensile strength of Nakagawa et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Specifically, regarding the claimed Al inclusion, the examiner submits that the disclosed Al range of at least 0.005 weight percent is substantially close to the claimed upper limit of “no more than 0.004 weight percent Al” (ie. mere difference of 0.001 weight percent) such that similar properties in the steel of Nakagawa et al. would have been expected absent concrete evidence to the contrary.  See MPEP 2144.05(I).  In other words, absent concrete evidence to the contrary, it is unclear to the examiner as to how the mere difference of 0.001 weight percent of Al would result in patentably distinct or significant results over the prior art of Nakagawa et al., especially in view of the substantially similar mechanical properties of tensile strength (and elongation as will be shown below).  The examiner further reasonably considers the hot pressed steel of Nakagawa et al. to be entirely capable of being press hardened as claimed because hot pressing 
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Nakagawa et al. (wt.%)
C
0.22 – 0.25
0.09 – 3
Mn
2 – 5
3.5 – 11
Si
0.2 – 0.3
0.01 – 2.5
Al
0 – 0.004
0.005 – 0.1 (close)
At least one of:
Mo
Cr
Nb
V

– 0.6
– 6
– 0.1
0.01 – 0.15

0.01 – 3
0.01 – 5

0.005 – 3

0.005 – 3 
Fe & Impurities
Balance
Balance


Regarding claims 3, 5-6, and 14, Nakagawa et al. discloses the alloy of claim 1 (see previous).  The examiner notes that the aforementioned composition of Nakagawa et al. further overlaps with that of the instant claims.  See MPEP 2144.05(I).
Regarding claim 9, Nakagawa et al. discloses the alloy of claim 1 (see previous).  Nakagawa et al. further teaches that the steel can be in the form of a sheet and have a Zn-based or Al-based coating [0047-0048, 0161].  The examiner notes that said steel sheet having a coating as disclosed by Nakagawa 
Regarding claim 12, Nakagawa et al. discloses the alloy of claim 1 (see previous).  Nakagawa et al. does not expressly teach the capability of being fully austenitized as claimed.  However, the examiner submits that this feature would have been expected to be present in the steel of Nakagawa et al. as will be explained below.  See MPEP 2112.  Specifically, the instant specification discloses obtaining that the aforementioned characteristic by particularly meeting the claimed composition [0031, 0057].  
Nakagawa et al. discloses an overlapping and close composition as stated previously, such that similar properties would appear to have therefore been expected.  Thus, the examiner submits that a similar capability of being austenized relative to that as claimed would appear to have been expected in the steel of Nakagawa et al. absent concrete evidence to the contrary.  See MPEP 2112.  Alternatively, Nakagawa et al. further teaches that the steel is heated to a temperature range of 800 degrees C or greater to form a single austenite phase (ie. fully austenitize) [0151].  The examiner notes that the overlap between the disclosed temperature range of Nakagawa et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 15, Nakagawa et al. discloses the alloy of claim 1 (see previous).  Nakagawa et al. further discloses a uniform elongation of 6% or more .

Claims 1, 3, 5, 12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2016/0326608).
Regarding claim 1, Hayashi et al. discloses a hot formed steel [abstract]; wherein said steel has a composition as seen in table 2 below [0023].  Hayashi et al. further broadly discloses a tensile strength of up to 1800 MPa [0023].  The examiner notes that the overlap between the disclosed composition and tensile strength of Hayashi et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner further reasonably considers the hot pressed steel of Hayashi et al. to be entirely capable of being press hardened as claimed because hot forming is recognized by the examiner to result in hardening after pressing.
Table 2.
Element (wt.%)
Claim 1 (wt.%)
Hayashi et al. (wt.%)
C
0.22 – 0.25
0.1 – 0.4
Mn
2 – 5
1 – 3
Si
0.2 – 0.3
0 – 2
Al
0 – 0.004
0.001 – 1
At least one of:
Mo
Cr
Nb
V

– 0.6
– 6
– 0.1
0.01 – 0.15
 

0 – 1 

0 – 1 

0 – 0.4

0 – 0.4
Fe & Impurities
Balance
Balance


Regarding claims 3, 5, and 14, Hayashi et al. discloses the steel of claim 1 (see previous).  The examiner notes that the aforementioned composition of Hayashi et al. further overlaps with that of the instant claims.  See MPEP 2144.05(I).
Regarding claim 12, Hayashi et al. discloses the steel of claim 1 (see previous).  Hayashi et al. does not expressly teach the capability of being fully austenitized as claimed.  However, the examiner submits that this feature would have been expected to be present in the steel of Hayashi et al.  See MPEP 2112.  Specifically, the instant specification discloses obtaining that the aforementioned characteristic by particularly meeting the claimed composition [0031, 0057].  

Regarding claim 15, Hayashi et al. discloses the steel of claim 1 (see previous).  Hayashi et al. further discloses a total elongation of more than 10% [0123, 0132].
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2016/0326608) in view of ASM Handbooks (1994, Continuous hot dip coatings).
Regarding claim 9, Hayashi et al. discloses the steel of claim 1 (see previous).  Hayashi et al. further teaches hot dip galvanizing the steel sheet, which the examiner recognizes will naturally be expected to result in the claimed limitation of a steel having two outer surfaces with a coating one of said outer surfaces as recognized by one of ordinary skill [0030]; however, Hayashi et al. does not expressly teach that the hot dip galvanizing is specifically Al or Zn .

Claims 1, 3, 5-6, 12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palzer et al. (US 2019/0264297).
Regarding claim 1, Palzer et al. discloses a steel [abstract]; wherein said steel has a composition as seen in table 3 below [0013, 0022].  Palzer et al. further broadly discloses a tensile strength of up to 2100 MPa [0027].  The examiner notes that the overlap between the disclosed composition and tensile strength of Palzer et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Palzer et al. does not expressly teach that the steel is press hardenable.  However, the examiner submits that the steel of Palzer et al. would appear to be entirely capable of being press hardened because said steel has a similar composition relative to that as claimed.  Thus, a similar capability of being press hardened would appear to have been expected absent concrete evidence to the contrary.  See MPEP 2112.
Table 3.
Element (wt.%)
Claim 1 (wt.%)
Palzer et al. (wt.%)
C
0.22 – 0.25
0.01 – 0.3

2 – 5
4 – 10
Si
0.2 – 0.3
0.02 – 0.8
Al
0 – 0.004
0.003 – 2.9
At least one of:
Mo
Cr
Nb
V

– 0.6
– 6
– 0.1
0.01 – 0.15
 

– 0.8

0.05 – 4 

0.003 – 0.1

0.006 – 0.1
Fe & Impurities
Balance
Balance


Regarding claims 3, 5-6, and 14, Palzer et al. discloses the steel of claim 1 (see previous).  The examiner notes that the aforementioned composition of Palzer et al. further overlaps with that of the instant claims.  See MPEP 2144.05(I).
Regarding claim 12, Palzer et al. discloses the steel of claim 1 (see previous).  Palzer et al. does not expressly teach the capability of being fully austenitized as claimed.  However, the examiner submits that this feature have been expected to be present in the steel of Palzer et al.  See MPEP 2112.  Specifically, the instant specification discloses obtaining that the aforementioned characteristic by particularly meeting the claimed composition [0031, 0057].  
Palzer et al. discloses an overlapping composition as stated previously, such that similar properties would appear to have therefore been expected.  Thus, the examiner submits that a similar capability of being austenized relative 
Regarding claim 15, Palzer et al. discloses the steel of claim 1 (see previous).  Palzer et al. further discloses a fracture elongation of greater than 6% to 45%, which the examiner reasonably considers to meet the claimed limitation of “total elongation” [0027].  The examiner notes that the overlap between the disclosed elongation of Palzer et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palzer et al. (US 2019/0264297) in view of ASM Handbooks (1994, Continuous hot dip coatings).
Regarding claim 9, Palzer et al. discloses the steel of claim 1 (see previous).  Palzer et al. further teaches hot dip galvanizing the steel sheet, which the examiner recognizes will naturally be expected to result in the claimed limitation of a steel having two outer surfaces with a coating one of said outer surfaces as recognized by one of ordinary skill [0060]; however, Palzer et al. does not expressly teach that the hot dip galvanizing is specifically Al or Zn galvanizing as claimed.  ASM Handbooks discloses that it is known to perform hot dip galvanizing to form an Al or Zn coating on steel in order to provide corrosion protection for various structural components [p.339 col.2-3, table3].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Palzer et al. by specifically choosing an Al or Zn coating composition such that corrosion protection can be provided for desired structural applications.

Response to Arguments
Applicant's arguments, filed 11/20/2020, regarding the rejections over Nakagawa et al. have been fully considered but they are not persuasive.
Applicant argues that Nakagawa et al. discloses including Al in an amount of at least 0.005 weight percent, which does not meet the instantly claimed Al range.  The examiner cannot concur.  As stated in the previous rejection section, the examiner notes that prima facie evidence of obviousness exists not only when the ranges of the prior art overlaps, but also when they are close.  See MPEP 2144.05(I).  As stated previously, the examiner submits that the aforementioned Al range of Nakagawa et al. is substantially close to the instantly claimed Al range such that prima facie obviousness exists absent concrete evidence to the contrary because it is not apparent to the examiner as to how a mere difference of 0.001 weight percent of Al would achieve patentably distinct or significant results.  
The examiner’s position is further bolstered by the substantially similar mechanical properties achieved by both the instant invention and the steel of Nakagawa et al. (ie. similar properties of elongation are achieved such that the difference in Al between Nakagawa et al. and the instant invention does not appear to be significant).  Since applicant does not provide concrete evidence or reasoning to the contrary, the examiner cannot concur with applicants’ arguments.  

Applicant then again argues that Nakagawa et al. uses a very different alloying strategy (ie. Mn used to improve strength) relative to the instant invention (one of Mo, Cr, Nb, V used to improve strength).  In response, it is not apparent to the examiner, nor has it been made clear by applicant, as to what point applicant is trying to make.  The examiner notes that the instant claim pertains to a steel composition, and does not at all recite any considerations of an alloying strategy.  Even if said claim did recite some specific alloying step, the examiner further notes that the patentability of a product relies on the product itself rather than method of making said product.  See MPEP 2113.  Since the steel of Nakagawa et al. is reasonably considered to meet the instantly claimed composition as stated previously, the examiner cannot consider the instant 

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/NICHOLAS A WANG/Examiner, Art Unit 1734